Citation Nr: 0324656	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  96-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected deviated nasal septum.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran had active service from March 1943 to June 1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in April 1997.  

The record indicates the veteran canceled his hearing 
scheduled in August 1997 before a Member of the Board.  

The Board remanded the case to the RO for additional 
development of the record in March 1998, October 1999 and 
August 2000.  

In a decision promulgated in August 2002, the Board denied 
this claim, and thereafter, the veteran appealed this matter 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In January 2003, while the case was pending, the VA's Office 
of General Counsel (OGC) filed a Motion requesting that the 
Court vacate the Board's August 2002 decision and that the 
case be remanded to the Board for further development and 
readjudication in accordance with the Motion.  

In March 2003, the Court granted the Motion, vacated the 
Board's decision and remanded the case to the Board.  



REMAND

In their January 2003 Motion, the OGC essentially stated, 
among other things, that contrary to the finding of the 
Board, VA did not comply with all of the notification 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), in that they did not notify the veteran of what 
evidence was to be provided by him and what evidence VA would 
provide.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002). 

In light of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to provide the veteran with the notice 
required under 38 U.S.C.A. § 5103.  

2.  The RO should undertake any 
additional development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

3.  Then, the RO should readjudicate the 
veteran's claim for an increased 
(compensable) rating for the service-
connected deviated nasal septum in light 
of all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the appropriate 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



